Name: 91/544/EEC: Commission Decision of 17 October 1991 on the Liaison Group on the Elderly
 Type: Decision
 Subject Matter: demography and population;  economic analysis;  social protection;  social framework
 Date Published: 1991-10-26

 Avis juridique important|31991D054491/544/EEC: Commission Decision of 17 October 1991 on the Liaison Group on the Elderly Official Journal L 296 , 26/10/1991 P. 0042 - 0044COMMISSION DECISION of 17 October 1991 on the Liaison Group on the Elderly (91/544/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the constant improvement of living and working conditions and the harmonious development of economies are aims of the European Economic Community; Whereas the European Parliament adopted its resolution of 18 February 1982 on the situation and problems of the aged in the European Community (1), its resolution of 10 March 1986 on services for the elderly (2) and its resolution of 14 May 1986 on Community measures to improve the situation of old people (3); Whereas the Council adopted its Decision of 26 November 1990 on Community actions for the elderly (4); Whereas current demographic movements tend towards an increase in the elderly population with a particular emphasis on the very old; whereas this trend will have considerable economic and social implications, inter alia, for the employment market, social security and social expenditure; Whereas exchanges of information and experience as well as cooperation and consultation on measures affecting the elderly between the Commission, the Member States and the representatives of the elderly are important for the development of solidarity in the Community; Whereas the measures to be carried out at Community level are intended to make known and to complement the different types of measures carried out in Member States at various levels; Whereas the Commission, in its communication on the elderly, proposes to set up a Liaison Group comprising representatives of organizations with a European orientation which work with and/or for the elderly; Whereas it is necessary to give this Group a statute based on the experience gained, HAS DECIDED AS FOLLOWS: Article 1 A Liaison Group on the Elderly, hereinafter called the 'Group', is hereby set up at the Commission. Article 2 It shall be possible for the Commission to consult the Group on all areas relating to the protection of the interests of the elderly. Article 3 1. The Group shall consist of representatives of organizations, established in the Member States, with a European orientation which work with and for the elderly. 2. The Group shall comprise 20 members whose names shall be put forward at the request of the Commission by the organizations working in support of the elderly. 3. These organizations must put forward twice as many names as the number of members to be appointed by the Commission. Each organization may put forward 10 names. 4. The organizations which will be requested to put forward names are listed in the Annex to this Decision. Article 4 1. The members of the Group shall be appointed by the Commission. 2. Alternate members shall be appointed under the same conditions as the full members and in equal numbers. The alternate member shall automatically replace the full member if the latter is absent or indisposed. 3. The seats are to be allocated as follows: - Retired Workers' Coordinating Committee of the European Trade Union Confederation: 5 seats - Eurag - European Federation for the Welfare of the Elderly: 5 seats - Eurolink Age: 5 seats - Fiapa - International Federation of Associations for the Elderly: 5 seats Article 5 1. The term of office of the members of the Group shall be 18 months and may be renewed twice. 2. When the term of office of members of the Group expires, they shall remain in office until provision is made for their replacement or for the renewal of their term of office. 3. The term of office of a member of the Group shall be terminated prior to its expiry if the member resigns, terminates his membership of the organization or body which he represents, or if he dies. 4. The term of office of a member may also be terminated if the organization or institution which he represents requests that he be replaced. If a member of the Group is replaced before his term of office expires, he shall be replaced for the remainder of his term of office, in accordance with the procedure provided for in Article 3. 5. Members of the Group shall not receive any remuneration. Article 6 The list of the full and alternate members shall be published by the Commission in the Official Journal of the European Communities for purposes of information. Article 7 1. The Group shall elect a Chairman for a period of 18 months by a two-thirds majority of the members present. If, within six weeks after the date of the inaugural meeting, no two-thirds majority is found, the Commission shall assume the Chairmanship for the duration of the Group's term of office. 2. The Group may set up subgroups. Article 8 1. The Group shall meet at the premises of the Commission when convened by the latter. Meetings shall be held at least twice per year and, in addition, at the request of two-thirds of the Group's members. 2. Representatives of the Commission's departments concerned by the work of the Group shall participate in its meetings and those of its working parties. 3. In an emergency, the Group may, on its own initiative or at the request of the Commission, adopt opinions by a written procedure in accordance with the arrangements laid down in the Group's rules. Article 9 The Commission shall provide secretarial services for the work of the Group and its subgroups. Article 10 1. The Group may invite any person who has particular competence in an area included in the agenda to participate in its work as an expert. Experts shall participate in the work for which they have been invited. 2. The Group may invite representatives of professional organizations particularly concerned by a subject included in the agenda to participate in its work as observers. Observers shall participate in the work for which they have been invited. 3. The Commission may invite persons who have particular competence in matters relating to the elderly to participate in the work of the Group under the conditions set out in paragraph 1. Article 11 1. The deliberations of the Group shall relate to the requests for opinions that it has received from the Commission. They shall not be followed by a vote. 2. When the Commission asks the Group for an opinion, it may set a deadline by which the opinion shall be issued. 3. The views expressed by the organizations represented shall be recorded in the minutes. 4. If the requested opinion is based on unanimous agreement within the Group, it shall draw up joint conclusions and attach them to the minutes. Article 12 However, the Group may decide on its own initiative, having consulted the Commission, to draft an opinion if such a move is approved by a two-thirds majority of the members present. Article 13 Without prejudice to the provisions of Article 214 of the Treaty, the members of the Group shall be obliged not to disclose information they have received through the work of the Group, its bureau or working parties, whenever the Commission informs them that the opinion requested or the question asked relates to a confidential matter. In this case, only the members of the Group and the representatives of the Commission's departments may take part in the meetings. Article 14 This Decision shall take effect on 17 October 1991. Done at Brussels, 17 October 1991. For the Commission Vasso PAPANDREOU Member of the Commission (1) OJ No C 66, 15. 3. 1982, p. 71. (2) OJ No C 88, 14. 4. 1986, p. 17. (3) OJ No C 148, 16. 6. 1986, p. 61. (4) OJ No L 28, 2. 2. 1991, p. 29.